            Case 1:21-cv-00452-N/A Document 2              Filed 08/19/21     Page 1 of 6




 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES COURT
                                      OF INTERNATIONAL TRADE
 8
     KEIRTON USA, INC., a Washington                     Case No.: 21-00452
 9   Corporation,
                                                         COMPLAINT FOR A DECLARATORY
10                      Plaintiff,                       JUDGMENT UNDER 28 U.S.C. § 2201
11          v.
12   U.S. CUSTOMS AND BORDER
     PROTECTION, a federal agency,
13
                        Defendant.
14

15                                         I.       INTRODUCTION
16      COMES NOW Plaintiff, Keirton USA, Inc. (“Keirton” or “Plaintiff”), by and through its
17   undersigned counsel in this matter, Buchalter, a professional corporation, and brings this action
     against Defendant, U.S. Customs and Border Protection (“CBP”), alleging as follows:
18
                                     II.        NATURE OF THE ACTION
19
        Keirton brings this action against CBP because it wrongfully excluded its merchandise, after
20
     protest and denial of the same. The denial was wrongful because an exemption in the Controlled
21   Substances Act (21 U.S.C. § 863(f)(1)) applies to Keirton’s Merchandise and mandates entry.
22                                               III.   PARTIES
23     1.   Keirton is a Washington Corporation with its principal place of business in Ferndale,

24   Washington.
       2.   U.S. Customs and Border Protection is a federal agency.
25

26

      COMPLAINT FOR A DECLARATORY JUDGMENT UNDER 28 U.S.C. §                         BUCHALTER
                                                                                 1420 FIFTH AVENUE, SUITE 3100
      2201- 1                                                                      SEATTLE, WA 98101-1337
                                                                                   TELEPHONE: 206.319.7052
       Case No. 21-00452
            Case 1:21-cv-00452-N/A Document 2             Filed 08/19/21      Page 2 of 6




 1                                       IV.        JURISDICTION
 2     3. Jurisdiction is proper as the claims arise out of federal statutes 28 U.S.C. § 1581 and 28
     U.S.C. § 1331 and as declaratory relief is permitted under 28 U.S.C. § 2201.
 3
                                               V.      FACTS
 4
       4. Keirton is a Washington company that manufactures agricultural equipment used to
 5
     process cannabis and other farm goods, including hemp and kale, in a new multi-million dollar
 6   facility in Ferndale, Washington. Keirton imports parts and components into Washington State
 7   for its agricultural equipment from British Columbia, Canada, China, Taiwan, and Japan for
 8   assembly.

 9     5. All work performed by Keirton in Washington state are legal under Washington state
     law.
10
       6. CBP illegally excluded parts that Keirton was importing into Washington state to
11
     assemble its Twister Trimmer product. Keirton informed CBP that the components were part
12   of its Twister Trimmer product, and that it could be used by buyers to process cannabis, kale,
13   and hemp. Keirton also informed CBP that manufacturing this type of equipment was legal
14   under Washington state law.

15     7. Despite the fact that the Twister Trimmer product and components are legal under
     Washington state law, CBP denied entry of the product and later denied the Keirton protest of
16
     the denial, failing to respond within the statutorily mandated thirty (30) day period.
17
       8. Keirton has been operating since 2008, importing Twister Trimmer components into the
18
     United States hundreds of times.
19     9. In 2012, CBP unlawfully detained, and subsequently seized, a Twister Trimmer
20   shipment being imported by Keirton into Washington State, asserting that the Merchandise

21   constituted “drug paraphernalia.” As part of a settlement agreement, CBP released the vacuum
     part of the Twister Trimmer but kept the trimming component, which another governmental
22
     agency sold to a U.S. consumer through an online auction in Florida, thereby confirming the
23
     fact that the federal government did not truly believe that portion of the Twister Trimmer was
24
     “drug paraphernalia.”
25     10. Keirton continued regularly importing Twister Trimmer components for the next seven
26   to eight years.

     COMPLAINT - 2                                                                  BUCHALTER
                                                                                1420 FIFTH AVENUE, SUITE 3100
                                                                                  SEATTLE, WA 98101-1337
      Case No. 21-00452                                                           TELEPHONE: 206.319.7052
           Case 1:21-cv-00452-N/A Document 2             Filed 08/19/21    Page 3 of 6




 1     11. Then, in the summer of 2020 without warning, CBP began seizing some Twister
 2   Trimmer shipments arriving in Washington State.
       12. Starting on October 7, 2020, fourteen shipments of Keirton’s Twister Trimmer
 3
     components were seized by CBP (October 7, October 15, November 5, November 9,
 4
     November 11, November 25, and December 16, 2020). The Twister Trimmer components
 5
     were detained, with CBP claiming that it would be used in the cannabis industry and therefore
 6   was illegal under federal law.
 7     13. After Keirton initiated litigation against CBP, the Parties came to another settlement
 8   agreement dated December 31, 2020. Neither party admitted fault or liability, and all of the

 9   seized Twister Trimmer components, which CBP valued at over $1,000,000, was released to
     Keirton for a payment of $180,000. The settlement agreement required CBP to work with
10
     Keirton to expedite the release of the Twister Trimmer components so that Keirton could
11
     assemble and sell the supposedly “unlawful”—as asserted by CBP—components within the
12   United States.
13     14. In early January 2021, CBP seized another shipment of Keirton’s Twister Trimmer
14   components that was entering Washington State through Blaine, Washington.

15     15. On February 11, 2021, CBP notified Keirton that it was excluding the Twister Trimmer
     components pursuant to 19 U.S.C. § 1449(c)(5) and 19 C.F.R. §§ 151.16(f), (j).
16
       16. On March 2, 2021, Keirton filed a Motion for a Temporary Restraining Order (“Motion
17
     for TRO”) in the Western District Court of Washington State seeking injunctive relief for
18
     future shipments and seeking a resolution of whether the State or local exemption in the
19   Controlled Substances Act (“CSA”) applied to Keirton’s Merchandise. See 21 U.S.C. §
20   863(f)(1).

21     17. At a telephone status conference, Keirton and CBP agreed to treat the motion as a
     motion for a preliminary injunction.
22
       18. On March 26, the Western District Court heard oral argument, denying the request for
23
     injunctive relief, finding that Keirton did have an adequate remedy at law and concluding that
24
     the Court lacked subject matter jurisdiction. The Court held that the proper forum for this
25   action was in the Court of International Trade.
26     19. On March 23, 2021, CBP detained another shipment of Twister Trimmer components

     COMPLAINT - 3                                                                BUCHALTER
                                                                              1420 FIFTH AVENUE, SUITE 3100
                                                                                SEATTLE, WA 98101-1337
      Case No. 21-00452                                                         TELEPHONE: 206.319.7052
               Case 1:21-cv-00452-N/A Document 2           Filed 08/19/21     Page 4 of 6




 1   (No. Sq4-03475065), again asserting they were illegal.
 2      20. On April 15, 2021, CBP requested additional clarifying information on the March 23,
     2021 shipment and whether the Merchandise would be used to manufacture, produce, or
 3
     process a product identified under the Controlled Substances Act of 1970 (21 U.S.C. § 801 et.
 4
     seq.).
 5
        21. On April 20, 2021, Keirton responded to the CBP inquiry and confirmed that the Twister
 6   Trimmer components could be used in the cannabis industry.
 7      22. CBP declined entry of the March 23, 2021 shipment following receipt of the Keirton
 8   response. When 30 days ran after the Twister Trimmer components had been submitted to

 9   CBP for examination and Keirton had tendered its April 20 clarification, the March 23, 2021
     shipment was deemed excluded.
10
        23. Keirton formally protested CBP’s exclusion of the Twister Trimmer components on
11
     June 15, 2021. See Keriton’s Protest Form 19 and Corresponding Attachment, Exhibits A and
12   B. CBP failed to respond within 30 days of submission of the protest, rendering the CBP denial
13   final as a matter of law. As a result, Keirton has standing to bring this lawsuit for declaratory
14   relief.

15                                     VI.     CAUSE OF ACTION
        24. Plaintiff incorporates by reference paragraphs 1-23 as if fully set forth herein.
16
        25. Congress created an exemption in the Controlled Substances Act, 21 U.S.C. § 863 that
17
     gave state and local governments the right to regulate cannabis and, if legalized, made the
18
     CSA’s provisions inapplicable to participants in the industry.
19      26. Congress’s language is clear—the entirety of § 863 “shall not apply to – (1) any person
20   authorized by local, State or Federal law to manufacture, possess, or distribute such items.” Id.

21   (emphasis added). 21 U.S.C. § 863(f)(1).
        27. CBP has violated this express congressional mandate, which it is subject to as a federal
22
     agency, by seizing, detaining, and refusing entry of Keirton’s Twister Trimmer components,
23
     which it deems illegal because they can be used in the cannabis industry.
24
        28. For many years, Washington State (the port of entry and where the detention and seizure
25   took place) has legalized the manufacture and sale of cannabis. Under Washington law,
26   cannabis manufacture, processing, sales, and consumption is authorized by State law. See, e.g.,

     COMPLAINT - 4                                                                   BUCHALTER
                                                                                 1420 FIFTH AVENUE, SUITE 3100
                                                                                   SEATTLE, WA 98101-1337
     Case No. 21-00452                                                             TELEPHONE: 206.319.7052
           Case 1:21-cv-00452-N/A Document 2              Filed 08/19/21     Page 5 of 6




 1   RCW 69.50.325 et seq. Processing equipment is specifically excluded from the Washington
 2   definition of drug paraphernalia. See WAC 314-55-010 (27) (“Items for growing, cultivating,
     and processing marijuana… are not considered ‘paraphernalia.’”).
 3
       29. The congressional exemption applies to Keirton’s Twister Trimmer components, and
 4
     the Twister Trimmer components should not be excluded by CBP.
 5
       30. As just one example, and the one which Keirton intends to use in this lawsuit, CBP
 6   wrongfully excluded the March 23, 2021 shipment of Keirton’s Twister Trimmer components
 7   by disregarding the exemption, which makes the Twister Trimmer components legal, and
 8   engaging in rogue and illegal enforcement. See 21 U.S.C. § 863(d).

 9     31. CBP then denied Keirton’s June 15, 2021 protest of the wrongful exclusion by, again,
     disregarding the congressional mandate in 21 U.S.C. § 863(f)(1).
10
       32. Interpretation of the exemption in 21 U.S.C. § 863(f)(1) is an issue of first impression
11
     to the Court of International Trade, and as an important federal question to Keirton and others
12   who operate legally under state and local laws, requires resolution.
13                                        PRAYER FOR RELIEF
14         Plaintiff requests the following relief:

15      1. For the Court to enter a declaratory judgment in Keirton’s favor, finding Congress did
     intend that it, as a corporate “person,” is entitled to the exemption contained in 21 U.S.C. §
16
     863 (f)(1);
17
        2. For the Court to order that Keirton’s seized and later rejected Twister Trimmer
18
     components of March 23, 2021 should have been admitted by CBP as exempt, and that the
19   rejection and later denial of the protest were illegal and contrary to the express congressional
20   exemption contained in 21 U.S.C. § 863(f)(1).

21      3. For an award to Plaintiff of its reasonable attorneys’ fees as the prevailing party as
     permitted by state or federal law;
22
        4. For leave to amend this Complaint pursuant to Federal Civil Rule 15; and
23
        5. For such other and further relief as the Court may deem just and equitable.
24

25

26

     COMPLAINT - 5                                                                  BUCHALTER
                                                                                1420 FIFTH AVENUE, SUITE 3100
                                                                                  SEATTLE, WA 98101-1337
     Case No. 21-00452                                                            TELEPHONE: 206.319.7052
             Case 1:21-cv-00452-N/A Document 2   Filed 08/19/21    Page 6 of 6




 1   Dated: August 19, 2021               BUCHALTER

 2

 3                                        By: /s/ Bradley P. Thoreson
                                              Bradley P. Thoreson, WSBA #18190
 4                                            bthoreson@buchalter.com
                                              Ann Y. Gong, WSBA #50864
 5                                            agong@buchalter.com

 6                                           1420 Fifth Avenue, Suite 3100
                                             Seattle, WA 98101-1337
 7                                           Telephone: 206.319.7052

 8                                           Attorneys for Plaintiff Keirton USA, Inc.

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23   BN 46596624v2


24

25

26

      COMPLAINT - 6                                                       BUCHALTER
                                                                      1420 FIFTH AVENUE, SUITE 3100
                                                                        SEATTLE, WA 98101-1337
       Case No. 21-00452                                                TELEPHONE: 206.319.7052
